41 So. 3d 1107 (2010)
Oliver MORA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2929.
District Court of Appeal of Florida, Third District.
August 18, 2010.
Carlos J. Martinez, Public Defender, and Amy Weber, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nikole Hiciano, Assistant Attorney General, for appellee.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
No error has been demonstrated as to either of the issues presented by the defendant in this appeal from convictions of one count of carjacking, two counts of kidnapping, two counts of robbery, five counts of sexual battery, and one count of arson. See Conde v. State, 860 So. 2d 930 (Fla. 2003); Rolling v. State, 695 So. 2d 278 (Fla. 1997); New York v. Harris, 495 U.S. 14, 110 S. Ct. 1640, 109 L. Ed. 2d 13 (1990); U.S. v. Watson, 423 U.S. 411, 96 S. Ct. 820, 46 L. Ed. 2d 598 (1976); Craig v. Singletary, 127 F.3d 1030 (11th Cir.1997). Furthermore, considering the entire record, including but not limited to the fact that unchallenged evidence established to a moral certainty that Mora was guilty of the horrendous series of crimes involved in this case, none of the disputed rulings could have affected the result. See Ventura v. State, 29 So. 3d 1086 (Fla.2010).
Affirmed.